 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CRYSTAL GEYSER WATER COMPANY,                      Case No. 1:16-cv-00960-AWI-EPG
     et al.,
12
                    Plaintiffs,                         ORDER RE: STIPULATED REQUEST FOR
13                                                      DISMISSAL OF ENTIRE ACTION WITH
             v.                                         PREJUDICE
14
     INTERNATIONAL CHEMICAL CORP.,
15                                                      (ECF No. 43)
                    Defendant.
16

17
           Plaintiffs, Crystal Geyser Water Company and Sompo Japan Insurance Company of
18
     America, and Defendant, International Chemical Corp., have filed a stipulation to dismiss the
19
     entire action with prejudice (ECF No. 43). In light of the stipulation, the case has ended and is
20
     dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d
21
     688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully directed to close
22
     this case.
23

24 IT IS SO ORDERED.

25
       Dated:     January 7, 2019                            /s/
26                                                    UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
